            Case 2:14-cr-00160-TOR        ECF No. 96        filed 07/13/20      PageID.306 Page 1 of 3
 PROB 12C                                                                                 Report Date: July 10, 2020
(6/16)

                                       United States District Court                                 FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                            Jul 13, 2020
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Adam T. Layton                            Case Number: 0980 2:14CR00160-TOR-1
 Address of Offender: Sunnyside Jail - 401 Homer Street, Sunnyside, WA 98944
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 18, 2015
 Original Offense:          Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and
                            942(a)(2)
 Original Sentence:         Prison - 24 months;              Type of Supervision: Supervised release
                            TSR - 36 months

 Revocation Sentence:       Prison - 14 months;
 (09/14/2017)               TSR - 22 months
 Asst. U.S. Attorney:       Earl A. Hicks                    Date Supervision Commenced: May 10, 2019
 Defense Attorney:          Federal Defenders Office         Date Supervision Expires: March 9, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/26/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             6          Mandatory Condition #1: The defendant shall not commit another federal, state, or local
                        crime.

                        Supporting Evidence: Adam Layton is alleged to have committed assault in Yakima,
                        Washington, on or about June 11, 2020.

                        According to the Sunnyside police report number 20S05464, officers were dispatched to Pod
                        300 to investigate an occurrence. After further investigation, it was determined that Adam
                        Layton assaulted two individuals. One victim had a bruise under his eye and the other had
                        a fractured orbital bone that will require surgery. When deputies spoke with Mr. Layton
                        regarding the incident, he apologized and claimed to know that sanctions would be given for
                        the incident. It should also be noted that Mr. Layton did have blood on the back of his shirt.
      Case 2:14-cr-00160-TOR             ECF No. 96        filed 07/13/20      PageID.307 Page 2 of 3
Prob12C
Re: Layton, Adam T.
July 10, 2020
Page 2

                       On May 15, 2019, Adam Layton signed his judgments for case number 2:14CRCR00160-
                       TOR-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                       Layton was made aware by his U.S. probation officer that he must not commit another
                       federal, state, or local crime.


          7            Mandatory Condition #1: The defendant shall not commit another federal, state, or local
                       crime.

                       Supporting Evidence: Adam Layton is alleged to have attempted to introduce narcotics into
                       the Sunnyside Jail on or about June 8, 2020.

                       On June 8, 2020, a Sunnyside corrections officer noticed a rectangular shaped indentation
                       on photos that were being mailed to Adam Layton. Further investigation revealed that five
                       out of the eight photos had a sticker on the back that could be removed. The officer removed
                       the sticker backing and noticed a rectangle marked N8, which is common for Suboxone tabs.
                       Suboxone is an illicit controlled substance.

                       Mr. Layton was given a mail denial form. The officer stated Mr. Layton did not seem
                       surprised and just wanted to know who sent it. Mr. Layton’s lack of surprise would indicate
                       Mr. Layton was aware of the incoming narcotics.

                       On May 15, 2019, Adam Layton signed his judgments for case number 2:14CRCR00160-
                       TOR-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                       Layton was made aware by his U.S. probation officer that he must not commit another
                       federal, state, or local crime.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      July 10, 2020
                                                                              s/Patrick J. Dennis
                                                                              Patrick J. Dennis
                                                                              U.S. Probation Officer
        Case 2:14-cr-00160-TOR       ECF No. 96      filed 07/13/20    PageID.308 Page 3 of 3
Prob12C
Re: Layton, Adam T.
July 10, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [X ]     Other : This petition will be addressed at the
                revocation of supervised release hearing
                scheduled for 7/16/2020,                               Thomas O. Rice
                                                                       Chief United States District Judge
                                                                      July 13, 2020
                                                                      Date
